United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND CENTERS,
China Lake, CA, Employer

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 15-1724
Issued: February 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 6, 2015 appellant, through counsel, filed a timely appeal from a July 30, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
reimbursement of travel expenses exceeding 100 miles roundtrip.
FACTUAL HISTORY
On January 10, 2006 appellant, then a 56-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that she injured her right knee, right hand,
1

5 U.S.C. § 8101 et seq.

and wrist, after tripping on a hose and falling onto a sidewalk on December 21, 2005. She
stopped work on July 24, 2008 and has not returned. OWCP initially accepted the claim for right
knee contusion and contusions of right hand and wrist. It subsequently accepted right carpal
tunnel syndrome, enthesopathy of the right wrist and carpus, right knee lateral meniscus tear,
psychogenic pain, and aggravation of degenerative joint disease of the right knee.
OWCP paid wage-loss benefits. It also authorized appellant’s surgical procedures, which
included: a May 31, 2007 right knee surgery; a July 24, 2008 right carpal tunnel and right flexor
tenosynevectomy; an August 12, 2009 right knee total arthroplasty and patelloplasty; and a
December 2, 2011 right knee closed reduction.
All surgeries were performed by
Dr. Mohamed Z. Lameer, an orthopedic surgeon, in Lancaster, CA, or Palmdale, CA.2 From
August 2008 to July 2012 and in October 2012, appellant received approved physical therapy at
the Heritage Physical Therapy Facility and the Total Rehabilitation Services Facility located near
her home in Ridgecrest, CA.
On May 23, 2012 appellant underwent an approved revision right knee total arthroplasty
with polyethylene exchange, performed by Dr. Paul Burton, an orthopedic surgeon, in
Redlands, CA. She then underwent approved right-sided peroneal nerve injections under
fluoroscopy by Dr. Shanin A. Sadik, a Board-certified anesthesiologist, in Palmdale, CA, and
approved acupuncture treatments and physical therapy also in Palmdale, CA from October 2013
to the present as prescribed by Dr. Sadik.
Appellant resides in Ridgecrest, CA.
She currently receives medical care in
Palmdale, CA from Dr. Sadik and other practitioners at Universal Pain Management Group, as
well as medical care in Redlands, CA from Dr. Burton. Appellant, through counsel, requested
authorization for reimbursement of travel expenses related to obtaining treatment from Dr. Sadik
in Palmdale, CA and Dr. Burton in Redlands, CA. OWCP determined that travel to Dr. Sadik in
Palmdale, CA from appellant’s home in Ridgecrest, CA was approximately 92 miles each way,
and travel to Dr. Burton’s office in Redlands, CA from appellant’s home in Ridgecrest, CA was
approximately 125 miles each way.3
In an August 23, 2013 letter, OWCP indicated that it had received requests for
authorization for mileage reimbursements for the following dates of service: April 9, 2013 for
294 miles; April 10, 2013 for 294 miles; May 21, 2013 for 294 miles; May 22, 2013 for 294
miles; June 7, 2013 for 275 miles; June 13, 2013 for 275 miles; July 1, 2013 275 miles; July 3,
2013 for 275 miles; July 8, 2013 for 275 miles; and July 15, 2013 for 275 miles. Appellant was
notified that her request for mileage reimbursement in excess of 100 miles roundtrip for
treatment was not authorized and informed of the provision of 20 C.F.R. § 10.315. OWCP
approved reimbursement for travel up to 100 miles roundtrip.

2

Dr. Lameer’s last medical note of file dated February 29, 2012 indicated that he would see appellant in one to
two weeks.
3

OWCP advised that travel distances were based on online mapping website entry of the starting and ending
cities.

2

In a January 27, 2014 letter, appellant’s counsel disagreed with OWCP’s denial of
reimbursement for travel over 100 miles roundtrip. She quoted the relevant regulations and
noted that several of her clients who live in Ridgecrest, CA could not find nearby treating
physicians and all had to travel over 100 miles roundtrip for treatment. Counsel requested
written approval or a formal disallowance on this issue.
In a February 10, 2014 letter, appellant requested approval to travel beyond the 100 miles
roundtrip allowed by OWCP. She indicated that, other than emergency care, there was no
adequate medical staff in Ridgecrest, CA where she lives. Appellant needed a specialist and that
the doctors she called refused to take her case due to the nature of her injury or because they did
not accept OWCP claimants. She noted that at some unspecified point in the past, an emergency
room doctor told her that he would not treat her knee when she had a dislocation.
In a March 1, 2014 letter, appellant advised that she had to travel to the closest location
that would treat her. She noted that her workplace was in a very remote area and that the
medical care in Ridgecrest, CA where she lives was very limited. Appellant described an
incident when she had a fourth dislocation of her knee and that the emergency room in
Ridgecrest refused to treat her. She had made calls to all the orthopedic doctors in Ridgecrest,
Lancaster, and Palmdale, but none would treat her complicated case.
In an April 14, 2014 letter, OWCP advised appellant that her general statements were
insufficient and requested that she provide specific information to support the need to travel over
100 miles roundtrip to obtain medical treatment. Appellant was asked to provide a detailed
statement explaining why she believed it was reasonable and necessary for her to travel
approximately 92 miles each way to and from Palmdale, CA to see Dr. Sadik and travel
approximately 124 miles each way to and from Redlands, CA to see Dr. Burton. She was also
requested to provide documentation of medical providers from whom she sought treatment and
evidence of their refusal to provide her with treatment for the work injury. Appellant was
afforded 30 days to provide the requested information.
In a May 15, 2014 letter, appellant’s counsel indicated that it was OWCP’s responsibility
to determine what is considered a reasonable distance and the criteria for such determination;
appellant only needed to submit a written request for prior authorization. She requested either
written approval for travel beyond 100 miles roundtrip to attend medical appointments or a
formal disallowance with appeal rights. No additional information was received.
By decision dated June 12, 2014, OWCP denied travel mileage reimbursement for
distances in excess of 100 miles round trip for appellant’s medical appointments in Palmdale,
CA and Redlands, CA. It found that although she lived in a “relatively remote” area, she had not
provided evidence that physicians closer to her home would not treat her. OWCP advised that
the medical authorization and billing service’s (ACS) online provider search portal revealed
several doctors in the city of Ridgecrest, CA where appellant resides and numerous doctors in
Lancaster, CA (approximately 84 miles one way) and Barstow, CA (approximately 77 miles one
way) who could treat her and provided the list of these physicians. It noted that neither appellant
nor counsel provided evidence to explain the necessity of travelling to Palmdale and Redlands to
seek treatment and why such travel was reasonable and necessary. OWCP noted that appellant

3

remained entitled to reimbursement of travel up to the maximum generally allowable distance of
100 miles roundtrip.
On June 19, 2014 OWCP received appellant’s request for a review of the written record
by an OWCP hearing representative. In a September 9, 2014 brief, appellant’s counsel reiterated
some of her prior arguments. She also noted that Dr. Lameer, appellant’s initial physician in
Lancaster, CA, had treated her until early 2012, when he refused to treat her any longer. Counsel
noted that appellant had made many calls to doctors in the Ridgecrest area and found that those
doctors either did not accept workers’ compensation patients or were not suited to treat her
medical needs. She advised that the medical groups which accepted workers’ compensation
patients and which might meet some of her medical needs, did not perform full knee
replacements or revisions at their Ridgecrest location. It was noted that appellant had contacted
SoCal Orthopedic Institute and Valley Orthopedic Institute. Counsel indicated that appellant
began treatment with Dr. Burton in Redlands, CA in April 2012 and saw him on a quarterly
basis. Appellant also saw Dr. Sadik approximately once a month. Counsel cited FECA Bulletin
No. 14-02 and argued that OWCP had failed to determine what was a reasonable distance to
travel based on availability of services, when it would pay mileage in excess of 100 miles round
trip to see a physician in Lancaster or Barstow, but deny reimbursement of her current
physicians. A signed affidavit from appellant summarizing the same was attached.
By decision dated January 30, 2015, an OWCP hearing representative affirmed the
June 12, 2014 decision, determining that there was no basis to authorize travel to Dr. Sadik in
Palmdale, CA and Dr. Burton in Redlands, CA as there were closer facilities with appropriate
specialists who could treat appellant’s conditions. She found that there was no evidence that
Dr. Lameer had discharged appellant from his care in early 2012 and nothing in the file indicated
that he had released her from his care or he refused to continue to treat her. The hearing
representative noted that there were orthopedic facilities nearer to appellant’s residence which
had pain management specialists and orthopedists in one facility. These were Antelope Valley
Orthopedics in Lancaster, CA, a distance of 81.5 miles one way; Ridgecrest AVORS Medical
Group, a distance of 4.29 miles from appellant’s home; and LA Orthopedic Institute in Palmdale,
CA, a distance of 89 miles away. The hearing representative noted that while appellant may
continue to receive treatment from Drs. Sadik and Burton, she was not entitled to reimbursement
for travel expenses, over 100 miles.
On May 8, 2015 OWCP received appellant’s counsel’s request for reconsideration dated
May 8, 2015. Counsel made the following contentions: that there are no physicians closer to
appellant’s residence who were willing and able to provide the medical treatment appellant
required; that driving caused appellant a great deal of pain and she would travel a shorter
distance for treatment if she knew of a closer facility that would treat her, that appellant had met
her burden to prove that it was reasonable and necessary to travel 90 to 125 miles each way for
her treatment with Drs. Sadik and Dr. Burton, respectively, and that OWCP failed to provide any
evidence to support its finding that other appropriate physicians and physical therapy facilities of
the appropriate specialty were available to appellant. She indicated that once a month appellant
saw Dr. Sadik in Palmdale for a total of 2,160 miles a year and that she saw Dr. Burton in
Redlands quarterly, for a total of 1,000 miles per year. If appellant was to be treated at the
facilities noted by OWCP, the difference in mileage would only be 24 to 204 miles, depending
on the facility. Counsel further argued that it was speculation on OWCP’s part that appellant

4

would be able to schedule appointments with both an orthopedic and pain management specialist
in the same trip. She contended that appellant had to travel the requested distance as Drs. Sadik
and Burton were the only physicians able to treat her medical needs. Counsel noted that
appellant traveled the distance even though her accepted knee injuries made the trip very hard.
She argued that since OWCP appeared willing to reimburse for travel to facilities at distances of
163 to 178 miles round trip and appellant currently traveled 180 miles roundtrip to Dr. Sadik in
Palmdale and 250 miles roundtrip to Dr. Burton, OWCP should reimburse appellant fully or
provide her reimbursement of 178 miles roundtrip with Dr. Burton.
In an attached May 3, 2015 statement, appellant indicated that on or about April 19,
2012, she called Valley Orthopedic Institute, the Antelope Valley Orthopedics, and LA
Orthopedic Institute and was told that neither facility had the ability to perform or treat a knee
revision and they did not accept workers’ compensation.
By decision dated July 30, 2015, OWCP denied modification of its prior decision. It
noted that The Heritage Physical Therapy Facility and the Total Rehabilitation Services Facility,
both in Ridgecrest, where appellant previously had physical therapy, had not been reexplored for
continuing care and there was no evidence that Dr. Lameer, appellant’s initial orthopedic
surgeon, had released appellant from his care in early 2012.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree of the period of any disability, or aid in lessening the amount of
any monthly compensation. The employee may initially select a physician to provide medical
services, appliances, and supplies, in accordance with such regulations and instructions as
OWCP considers necessary and may be furnished reasonable and necessary transportation and
expenses incident to the securing of such services, appliances, and supplies.4
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies. To determine a reasonable travel distance, it will consider the
availability of services, the employee’s condition, and the means of transportation. Effective
August 29, 2011, the most recent regulations provide that a roundtrip distance of up to 100 miles
is considered a reasonable distance to travel.5 If roundtrip travel of more than 100 miles is
contemplated, or air transportation or overnight accommodations will be needed, the employee
must submit a written request to OWCP for prior authorization with information describing the
circumstances and necessity for such travel expenses. OWCP will approve the request if it

4

5 U.S.C. § 8103(a).

5

20 C.F.R. § 10.315(a).

5

determines that the travel expenses are reasonable and necessary and are related to obtaining
authorized medical services, appliances, or supplies.6
Pursuant to FECA Bulletin No. 14-02, issued January 29, 2014, when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will
automatically be suspended and the Central Bill Processing provider will send notification to the
OWCP claims examiner.7 FECA Bulletin No. 14-02 notes that in some limited circumstances it
may be necessary for a claimant to travel more than 100 miles on a regular basis, such as when
the claimant lives in a remote area.8
In interpreting this section, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA. The only limitation on OWCP’s authority is that of
reasonableness.9 OWCP may authorize medical treatment but determine that the travel expense
incurred for such authorized treatment was unreasonable or unnecessary.10
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s requests
for travel reimbursement over 100 miles roundtrip. It is noted that issues of authorization for
medical treatment and reimbursement of travel expenses for medical treatment are separate and
distinct. OWCP may authorize medical treatment but determine that the travel expense incurred
for such authorized treatment was unreasonable or unnecessary, as in this case.11
The record reflects Dr. Lameer, located in Lancaster, CA within 100 miles round trip of
appellant’s residence, performed her 2007, 2009, and 2011 right knee surgeries and the 2008
right wrist surgery. Prior to 2013, appellant underwent physical therapy at the Heritage Physical
Therapy Facility and the Total Rehabilitation Services Facility located near in her home in
Ridgecrest, CA. On May 23, 2012 Dr. Burton, located in Redlands, CA, performed a revision
surgery on her right knee. Appellant then began seeing Dr. Sadik in Palmdale, CA, who, in turn,
made the physical therapy and acupuncture treatment referrals to Universal Pain Management
Center in Palmdale. Appellant currently travels 184 to 250 miles roundtrip to obtain medical
services for her injury from Dr. Sadik and Dr. Burton, respectively. OWCP accepted that
appellant lives in a relatively remote location, but denied reimbursement for travel to Dr. Sadik
in Palmdale, CA, approximately 92 miles each way, and Dr. Burton in Redlands, CA,
approximately 125 miles each way as there is no supporting factual evidence to establish that it
6

Id. at § 10.315(b).

7

FECA Bulletin No. 14-02 (issued January 29, 2014).

8

Id.

9

A.O., Docket No. 08-580 (issued January 28, 2009); see also Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP
has broad discretionary authority in the administration of FECA and must exercise that discretion to achieve the
objectives of section 8103).
10

W.M., 59 ECAB 132 (2007); Mira R. Adams, 48 ECAB 504 (1997).

11

W.M., id.

6

was reasonable and necessary for her to travel such distances to obtain medical services for her
injury.
As noted above, OWCP regulations provide that, generally, a round trip of up to 100
miles is a reasonable distance to travel.12 There may be circumstances where travel
reimbursement of more than 100 miles is appropriate. An example of those circumstances might
be an appellant who lives in a remote area with limited medical services and physicians of an
appropriate specialty. To establish that a travel reimbursement of more than 100 miles is
warranted, OWCP regulations indicate that the claimant must provide information describing the
circumstances and necessity for such travel expenses.
Appellant was seeing Dr. Lameer, an orthopedic specialist, for her knee and it is
reasonable that she would continue to need care from an orthopedist following her knee revision.
While she asserted that Dr. Lameer had discharged her from his care in early 2012, the evidence
fails to establish that he either released appellant from his care or informed her that he would not
continue to treat her. OWCP also provided a list of closer facilities with appropriate specialists
who could treat appellant’s conditions.
With regard to the availability of services, appellant and her counsel have not provided
evidence to explain the necessity of traveling the specifically requested distances to Palmdale
and Redlands to seek care and why such travel is reasonable. She generally contends that there
were no available services in her area, or that the facilities she contacted from OWCP’s list did
not accept workers’ compensation cases or could not treat her medical needs. While appellant
provided a signed affidavit advising that on or about April 19, 2014 she contacted the Valley
Orthopedic Institute in Lancaster, the Antelope Valley Orthopedics, and LA Orthopedics
Institute in Palmdale and that these facilities do not accept workers’ compensation cases, there is
no evidence to show that this rejection was due to the complexity of her case or that the facilities
have an actual policy of denying medical care to injured workers. She provided no evidence to
support her statements about the lack of available services or the specific need for the distances
for which she was requesting authorization for reimbursement.
As noted, OWCP provided appellant a list of facilities with appropriate specialists who
were willing to accept federal workers’ compensation patients. It additionally noted that the
Heritage Physical Therapy Facility and the Total Rehabilitation Services Facility, both in
Ridgecrest, where appellant previously had physical therapy, had not been reexplored for
continuing care.
Appellant’s counsel suggested that OWCP compromise and provide payment for at least
168 miles roundtrip with Dr. Sadik and for at least 178 miles roundtrip for visits to Dr. Burton
based on the contention that OWCP appeared willing to reimburse appellant at distances of 163
to 178 miles. However, neither appellant nor counsel have provided any compelling reason to
show why treatments with Dr. Sadik and associated therapy/acupuncture treatments at Universal
Pain Management, and quarterly follow-up visits with Dr. Burton was reasonable and necessary
when there are appropriate specialists and facilities closer to appellant’s home.
12

20 C.F.R. § 10.315(a).

7

While appellant lives in a relatively remote area, appellant and counsel have not provided
evidence to explain the necessity of traveling the specifically requested distances to Palmdale
and Redlands to seek care and why such travel is reasonable. Although OWCP had authorized
travel expenses to Dr. Sadik and Dr. Burton in the past, this past practice does not establish a
right to continuing authorization.13 As indicated in FECA Bulletin No. 14-02, any travel
reimbursement request of more than 100 miles was to be reviewed by an OWCP claims
examiner.14
The Board finds that OWCP did not abuse its discretion in denying appellant’s travel
reimbursement requests.15 No probative evidence was presented with respect to the necessity of
travel over the 100-mile standard set forth in OWCP regulations or that OWCP abused its
discretion in denying reimbursement for travel expenses. OWCP has administrative discretion
with respect to authorization of travel reimbursement.16
On appeal, appellant’s counsel offers arguments pertaining to OWCP’s conflict statement
and an upcoming impartial medical examination. However, this issue is not presently before the
Board.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for travel reimbursement.

13

See W.H., Docket No. 14-1662 (issued February 3, 2015).

14

Supra note 7.

15

See V.K., Docket No. 12-1103 (issued October 12, 2012).

16

Daniel J. Perea, 42 ECAB 214 (1990) (abuse of discretion by OWCP is generally shown through proof of
manifest error, clearly unreasonable exercise of judgement, or administrative actions which are contrary to both
logic and probable deductions from established facts).

8

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

